
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 778
		IN THE HOUSE OF REPRESENTATIVES
		
			September 24, 2009
			Mr. Moran of Kansas
			 submitted the following resolution; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives that the White House’s increasing use of czars
		  leads to inadequate vetting standards and unacceptable growth in the size and
		  scope of the Federal Government.
	
	
		Whereas “czars” have traditionally been appointed by the
			 President of the United States to serve as policy advisors and agency
			 heads;
		Whereas President Obama has appointed an unprecedented
			 three dozen “czars” since his inauguration on January 20, 2009;
		Whereas the “czar” nomination process rarely involves a
			 Senate vote of approval as outlined in the Constitution of the United States
			 while the President’s cabinet and Supreme Court nominees undergo careful public
			 scrutiny;
		Whereas “czars” have been intended to increase efficiency,
			 they traditionally reduce accountability, transparency, and legislative
			 oversight;
		Whereas the implementation of three dozen czars adds to an
			 ever-expanding Federal bureaucracy in both size and scope while concentrating
			 policymaking decisions in the hands of a few unconfirmed officials;
		Whereas the appointment of executive “czars” clouds the
			 issue of separation of powers between the “three separate, but equal” branches
			 of the Federal Government as outlined in the Constitution of the United
			 States;
		Whereas the controversy surrounding the former
			 Green Jobs Czar, Van Jones, could have been avoided through the
			 constitutionally outlined practice of Senate confirmation proceedings;
			 and
		Whereas the “czars” unnecessarily inflate the payroll of
			 the administration by redundantly performing tasks under the jurisdictions of
			 the Senate-approved cabinet department secretaries: Now, therefore, be
			 it
		
	
		That the House of
			 Representatives—
			(1)demands that the White House rescind all
			 czar appointments until proper vetting can occur; and
			(2)opposes the growth
			 in size and scope of the Federal Government through the appointment of
			 unconfirmed personnel to policymaking positions.
			
